Title: To George Washington from Lund Washington, 23 December 1775
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon De[c]mbr 23d 1775

  Your Letter of the 26th Novmbr I have recceve’d—in it you Express a desire to have your mill swamp cleard up for meadow in Consequence of a former letter (which you think may be a missg one) I was determine’d to have all the spare hands imploy’d in it this fall & winter, but we have had such repeated Rains that it is really impossible to worck in it—I have endeavour[ed] to keep the Coopers in it, getg up every tree that woud make either Stave or headg but they have frequently been Oblige[d] to leave it & go to some Other place—you who have seen the swamp so often, & never for more than 48 Hours in the condition I describe, may think it a little odd, but I can Assure you with great truth, it has constantly been, & still is so very wet that there is no part of it can be grub’d—Our Corn Fields dureg the Whole time we have been gatherg Corn, has been so very wet that it is with much difficulty we cou’d drive a Cart in them we have been ⅓ longer about it, than we shoud have been had the ground have been firm, neither of the Clevelands are yet done—Oliver Cleveand has been rather unlucky with his peopl⟨e⟩ Sam Kitt has ben much laid up with his old Complaint—Betty (his wife) ever since July & I believe will never be good for much again, hers is I believe a Rheumatick Complaint—Doll had a little one this fall, & the Other people have been Rather Sickly Add to this the trouble of the Ferry. when the whole of the Corn is finish’d I will mention to you what Each Plantation makes—never I believe was there a worse season for sewg wheat than we had this fall, we were under a Necessaty of plowg it, in wet weather, or not at all, God knows how it will turn Out, some of it at present looks but very poorly—I much approve of your Plan for Hedgeg & Ditchg especially on the Plantation & in the Neck, for Otherwise it will not be long before they will want rails—with regard to the kind of hedge I think cedar woud be best—for I believe neither Cows, Horses, or Sheep, Browze on it, that long line of Fence Run[nin]g from the River to the Woods & divideg Hawleys or Fredericks, place, from the Home plantation, may be bank’d in the manner you describe, & sew’d next Fall, with Cedar Berrys—the Other long

lines of Fence which divide the different Fields—when done, may be, sew’d Either with Briers or Cedar whichever may be thought best—I am fully Satisfy’d in my own opinion it woud be to your Interest, even Admitg there was to be a market for every thing that coud be made, to Set apart some of your people—for the purpose of Clearg up the mill Swamp & putg it into grass—as it is always been a matter of Doubt whether it woud not be more avantages to Fallow Land & put it into wheat than to tend corn & wheat in the same Field—If you have no Objection the experiment may be made at the Mill, this next years Field is the one bought of Wade, it may be Fallowd & sewn in Wheat, & as he will in that case have no Corn to take him off, Davy with his own & more hands which may be sent there Clear up, & put the Swamp into grass next Fall. Instead of Tendg near four Hundred Acres of Land in the Neck, it may be Reduce’d to about 300. and in that case, part of the hands may be throwg up those banks or ditches all summer—or if you shoud between this & the Time for Plantg Corn, judge there will be no market for Indian Corn, there may be Still less Land put into it, but the Land fallowd for wheat, & the hands imployd as above—I am fully convinced there is no raiseg a Hedge without Fenceg it from the Stock, you must remember, the banks sew’d in Bryars leadg from the House to Hell Hole was well cover’d with Brush, in the month of June I observe’d the Briers were sett from one End of the ditch to the other, but when the weather grew hot in July & augst the Cattle push’d away the Brush & eat the Briers with the grass that grew on the Banks, perhaps they may not be totally destroyd but may come up again in the spring—I have had the banks sew’d again with Berrys. The Cherry Trees in the walk all but the two you desired might stand, are taken up & replanted, they Cost us a good deal of labour, I think for very little purpose, I cannot think they will live—I shoud be glad to be informd, in what manner the House—now Buildg opposite the Store House, is to be divided into partitions—in one of your Letters you say it is intended for the Sick—if so I woud make Three Rooms in it—½ the House or more in the part next the Chimney The Remainder divided into Two Rooms each of which will have a Window in it—The Door in the gable End to be of no Use, but

Still to be there, that it may in its outward appearance look like the Store[.] mention whether you will have a fire place upstairs—I this moment recieve’d a Letter from Colo. Tayloe—he says as he has the highest opinion of Mr James Mercer, he desires the Bonds may be put into his Hands—he says he doubts not but you will charge Commission upon the transactions, which will not be Compleat until remittances are made—therefore think it incumbent on you or your agent to Collect what you can, & indeed to convert it into good Bills of Exchange takeg care to have them well indorse’d—now Sir if you desire me to recieve any part of this money I will chearfully do it—but that of purchaseg Bills will not fall in my Way—In Consequence of the above Letter I shall write to Mr Mercer that I will diliver the Bonds to his order—Since my last I have seen Cleveland, he says it was not in his power to get an order of Court appointg men to Value the improvements—& before he left mount Vernon he askd you how it was to be done as it was much farther to the Courts of Bottetourt & Fincastle from the Kanhawa than it woud be from thence—& that you agreed you coud not tell how it was to be done but told him if Possible to get the men Sworn that Value’d the worck, & you supposed all things considerd it woud be judge’d Sufficient—the men were first sworn by a magestrate to Value the worck this being done they Value’d it, & gave a Certificate of the Valuation—he is Shortly to sett off for the C[oun]tys of Bottetourt & Fincastle to get the Valuation admited to Record—which he says everyone who has seen what he has done thinks will not be distrusted—he did not look upon it that he was to have the worck Recorded or he woud have went there before he come in, I told him I thought it best to go immediately & have it done which he agrees to do—I suppose he will set off so as to get there by February Court. Wm Stephens & Wm Skilling are now here just come in—Stephens says when he returnd to the Land in order to secure the Corn he found the Buildings all Burnt down—he Dug about 70 Bushels of Potatoes & buried them—but the Corn he left upon the Stocks not knowg What to do with it haveg no Tools to Build a House to put it in, they all think the Lands very fine—Mrs Barnes left me this day—Milly Posey with her she Intended to maryland, but the weather is at present so very cold there is no Crossg the

Rive⟨r⟩ or indeed turng out of Doors—The family is pretty well—Tell Mrs Custis I see Mr Calvert & miss Betsy on Wednesday they were very well & said the whole family were so—Remember me to Mrs Washington—Custis &c. And believe me Dr Sir your affectionate Servt

Lund Washington


Lord Dunmore has met with another defeat from Colo. Woodford.

